Citation Nr: 0420634	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's right knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Henry, Law Clerk 




INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In pertinent part, the RO granted 
service connection for a right knee condition and assigned an 
initial 10 percent evaluation effective in November 1996, the 
date of the veteran's claim. 


REMAND

A review of the record in this case reflects that VA 
compensation examinations were performed in January 1997, 
June 1999 and March 2003.  Range of motion studies of the 
knees were performed, however, studies regarding the 
functional limitation of the veteran's knee due to pain and 
weakness were not discussed to the extent that there was 
compliance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In January 1997, the examiner diagnosed the veteran with 
chronic pain in joints of lower extremities with normal range 
of motion.  In the June 1999 examination, the veteran's right 
knee extension and flexion were 0 degrees and 102 degrees, 
respectively.  The veteran described pain, swelling, and 
buckling of the knee at the time of the examination.  In 
March 2003, the examiner noted painful range of motion.  The 
examiner also noted pain, weakness, and lack of endurance as 
an additional functional limiting factor with a slight 
antalgic gait, but no attempt was made to discuss this in 
terms of additional loss of motion.  

It is unclear from the record if, and to what extent, the 
veteran's suffers from functional limitation due to right 
knee pain and weakness.  Accordingly, this case is REMANDED 
to the RO via the Appeals Management Center is Washington, DC 
for the following actions:

1.  The RO should afford the veteran a VA 
joint examination in order to determine 
the current nature and severity of the 
right knee condition.  All indicated 
special studies and x-ray examinations 
should be accomplished, including range of 
motion studies.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner should 
set forth normal range of motion in 
addition to actual active and passive 
ranges of motion.  Functional loss due to 
pain, weakness, or other factors should be 
discussed as well.  To the extent 
possible, the examiner is requested to 
discuss functional loss in terms of 
additional limitation of motion.  In 
addition the examiner should comment on 
the extent of any instability present and 
also whether there is currently any 
arthritic involvement in the knee as a 
result of the service connected injury.

2.  The RO should then readjudicate the 
veteran's claim for an initial disability 
evaluation in excess of 10 percent for 
the right knee condition.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




